Matter of Harris v Seneca Promotions, Inc. (2017 NY Slip Op 05402)





Matter of Harris v Seneca Promotions, Inc.


2017 NY Slip Op 05402


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed June 30, 2017.) 


MOTION NO. (350/17) CA 15-02034.

[*1]IN THE MATTER OF KAMALA D. HARRIS, ATTORNEY GENERAL OF STATE OF CALIFORNIA, PETITIONER-RESPONDENT, 
vSENECA PROMOTIONS, INC., RESPONDENT. NATIVE WHOLESALE SUPPLY COMPANY, APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.